Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a high voltage circuit, having a high voltage power source; a low voltage circuit, having a low voltage power source, wherein a used voltage range of the low voltage power source with respect to a closed circuit voltage overlaps with the high voltage power source, and a static voltage of the low voltage power source is lower than the high voltage power source; 
a voltage converter, converting a voltage between the high voltage circuit and the low voltage circuit; 
a power converter, converting power between the high voltage circuit and a driving motor; a required power obtaining section, obtaining required power in the driving motor; 
a power control section, operating the power converter based on the required power; and 
a state obtaining section, obtaining a state of the low voltage power source, 
wherein the power control section calculates a limit power, which is an upper limit with respect to output power of the high voltage power source, based on a state of the low voltage power source, and operates the power converter so that the output power of the high voltage power source does not exceed the limit power.
	Claims 1-4 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395.  The examiner can normally be reached on Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICK D GLASS/Primary Examiner, Art Unit 2846